Citation Nr: 1437396	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-42 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This case originally came to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In December 2011, the Board denied entitlement to service connection for multiple disabilities and remanded the issue currently before the Board to advise the Veteran on the type of information and evidence necessary to substantiate a claim for service connection for a psychiatric disability based on an in-service assault in accordance with 38 C.F.R. § 3.304(f)(5), to request additional details concerning stressor incidents, and to obtain a VA psychiatric evaluation with nexus opinion.  A March 2012 VA letter to the Veteran provided information on substantiating a claim under 38 C.F.R. § 3.304(f)(5) and requested additional information on the Veteran's stressors.  A VA psychiatric evaluation with nexus opinion was conducted in August 2012.

As the requested actions have been complied with, there has been substantial compliance with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge in August 2011, and a transcript of the hearing is of record.

Lay and medical evidence dated through August 2014 was added to the record after the October 2012 Supplemental Statement of the Case (SSOC), which is the most recent SSOC on file, along with a waiver of RO jurisdiction for the additional evidence of record.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran's attorney requested a 90 day stay in July 2013, which was granted by the Board in a letter dated on May 15, 2014.
FINDING OF FACT

The most probative evidence of record shows that the Veteran currently has PTSD due to in-service personal assault trauma.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 1111, 1110, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issue of entitlement to service connection for PTSD is granted in the decision below, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claim

The Veteran seeks service connection for PTSD as the result of a personal assault in service.  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

However, VA will not deny such claims without: (1) first advising Veterans that evidence from sources other than a Veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

The Veteran's service treatment records reveal that he saw a psychiatrist in September 1974 with complaints of anxiety and anger.  He noted nervous trouble on his July 1976 medical history report; general examination was normal.  It was noted in July 1976 that the Veteran was considered unfit for service, as he could not comprehend the meaning of team work and service.  He was described as elusive and difficult to supervise.

According to a March 2008 VA PTSD consultation report, the Veteran complained of symptoms of PTSD since 1976, which had worsened in 2003.  The Veteran's test score was considered consistent with a diagnosis of PTSD.

According to a June 2009 report from a Readjustment Counseling Therapist with the Vet Center, the Veteran has PTSD symptoms that are "incurable from his combat experiences of Vietnam."

A VA staff psychiatrist noted in an October 2010 treatment report that he could not say without doubt that the Veteran has PTSD, as the Veteran may or may not have satisfied Criterion A.

The Veteran and his wife testified in support of his claim at a video conference hearing in August 2011.  The veteran testified that he was physically and sexually assaulted by a group of men in boot camp, which included being woken up and having a blanket put over his head as the assault took place.

The diagnoses on VA hospitalization from March to May 2012 were PTSD, military sexual trauma, and depression.

According to a July 2012 PTSD Stressor Verification Review report, verification was obtained that a friend of the Veteran was killed in a hit and run automobile accident in September 1975.

The diagnosis on VA psychiatric evaluation in August 2012 was depressive disorder, not otherwise specified.  The examiner concluded that a diagnosis of PTSD that conformed to the DSM-IV criteria could not be made, as there was no verification of a stressor related to sexual assault.  After review of the record and evaluation of the Veteran, the VA examiner determined that the Veteran's depressive disorder was less likely than not related to service.  Rather, the Veteran's history of alcohol abuse, ADHD, overall occupational and social functioning, his wife's health issues, and related stress have at least as likely as not contributed to his depressive disorder.

According to an August 2012 statement from a Marriage and Family Therapist with the Vet Center, the Veteran had been receiving services for PTSD since March 2008.

According to a March 2013 statement from K.S., a friend of the Veteran who has known him since prior to service, the Veteran told him in 1974 that he was sexually assaulted in service.  KS reported that the Veteran's behavior changed after the sexual assault. 

VA Progress Notes for April 2013 reveal that the Veteran was treated in a residential in-patient setting for a PTSD/military sexual trauma related condition.  A September 2013 statement from a VA staff psychologist also notes that the Veteran is being treated for military sexual trauma.

Also on file is an August 2014 medical evaluation report from M. L. Cesta, M.D., a private psychiatrist, which is based on a review of the pertinent medical evidence of record and an interview with the Veteran, and which cites to several medical articles involving psychiatric disability and veterans.  Dr. Cesta diagnosed PTSD(MST), with dissociative symptoms, with delayed onset; and an alcohol use disorder, in sustained remission.  According to Dr. Cesta, the evidence of record, including the service treatment reports and post-service VA treatment records, supports the Veteran's claim of a sexual and physical assault in service involving a "blanket party" that resulted in his current PTSD, as the evidence shows that he attempted to obtain psychiatric services shortly after the service assault and his behavior changed dramatically during this time frame.  It was noted that the Veteran had ongoing and significant trouble in service associated with his behaviors, compounded by the death of his friend, which was confirmed by the Deck Log from the USS BAGLEY.  

Also received by VA in August 2014 is a statement from the Veteran's wife in which she noted the change in his behavior upon his return from service in July 1976, which included anger and loud outbursts.

There is evidence on file both for and against the Veteran's claims for service connection for a psychiatric disability, to include PTSD.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the evidence in favor of the claim to be of more probative value than the evidence against the claim.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

With respect to the Veteran's alleged assault in service, although his service records do not document the assault, the Board finds that the service treatment records corroborate that the assault did occur.  As such, the Board finds the Veteran's report of the assault to be credible and additionally supported by several medical opinions on file, including a June 2009 Vet Center opinion and an August 2014 private psychiatric opinion.  Although the August 2012 VA opinion against the claim did not find verification of a stressor related to a service sexual assault, this opinion was obtained prior to the March 2013 lay statement from KS, who has known the Veteran prior to service and noted the change in his behavior when he returned from service.  The August 2014 statement from the Veteran's wife also discussed the change in his behavior when he returned from service.  Additionally, the August 2014 medical evaluation report from Dr. Cesta, a private psychiatrist, which is based on a review of the record and an interview of the Veteran, discusses the evidence of record and provides a rationale for concluding that a sexual assault occurred in service, and diagnosed PTSD as due to the sexual assault in service.

Given the provisions of 38 C.F.R. § 3.304(f), the above evidence is sufficient to establish that a sexual assault occurred in service.  Accordingly, the Board concludes that the Veteran has PTSD due to a service stressor, and that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


